NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


RICHARD LEYTON,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4892
                                            )
JANETTE ROMERO f/k/a                        )
JANETTE LEYTON,                             )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 3, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pasco County;
Alicia Polk, Judge.

Richard Leyton, pro se.

Charles D. Radeline of Radeline Law Firm,
PLC, Palm Harbor, for Appellee.



PER CURIAM.

             Affirmed.



SILBERMAN, LUCAS, and SALARIO, JJ., Concur.